EX-10.1 


EMPLOYMENT AGREEMENT
FOR
ATLANTIC LIBERTY FINANCIAL CORP.

          This Agreement is made effective as of the 15th day of December , 2004
by and between Atlantic Liberty Financial Corp., a Delaware corporation (the
“Company”), with its principal administrative office at 186 Montague Street,
Brooklyn, New York 11201-3001, and Barry M. Donohue (“Executive”).

          WHEREAS, Executive is currently employed as the President and Chief
Executive Officer of the Company, which owns 100% of the Common Stock of
Atlantic Liberty Savings, F.A., a federal stock savings association (the
“Association”); and

          WHEREAS, the Company and Executive have previously entered into an
employment agreement as of October 16, 2002, governing the terms and conditions
of Executive’s employment by the Company; and

          WHEREAS, in consideration of Executive’s outstanding service to the
Company, the Company and Executive desire to amend the terms of Executive’s
Agreement by providing compensation to the Executive to cover any excise taxes
incurred in the event of an excess parachute payment; and

          WHEREAS, the Association and Executive have also entered into an
employment agreement dated as of October 16,2002, governing the terms and
conditions of Executive’s employment by the Association (the “Association
Employment Agreement”).

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Company and Executive hereby
agree as follows:

1.         POSITION AND RESPONSIBILITIES

          During the period of his employment hereunder, Executive agrees to
serve as President and Chief Executive Officer of the Company. During said
period, Executive also agrees to serve, if elected, as an officer and director
of any subsidiary or affiliate of the Company. Failure to reelect Executive as
President and Chief Executive Officer without the consent of Executive during
the term of this Agreement shall constitute a breach of this Agreement.

2.         TERMS AND DUTIES

          (a)    The period of Executive's employment under this Agreement shall
begin as of the date first above written and shall continue through January 31,
2007. Commencing on January 31, 2005, and continuing on January 31st of each
year thereafter (the "Anniversary Date"), this Agreement shall renew for an
additional year such that the remaining term shall be three (3) years unless
written notice of non-renewal ("Non-Renewal Notice") is provided to Executive at
least thirty (30) days and not more than sixty (60) days prior to any such
Anniversary Date, that this Agreement shall terminate at the end of thirty-six
(36) months following such Anniversary Date. Prior to each notice period for
non-renewal, the disinterested members of the Board of Directors of the Company
("Board") will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend the Agreement, and the
results thereof shall be included in the minutes of the Board's meeting.

          (b)    During the period of his employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive shall faithfully perform his duties
hereunder including activities and services related to the organization,
operation and management of the Company.

3.         COMPENSATION AND REIMBURSEMENT

          (a)    The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties described in Section
2(b). In consideration of the services to be rendered by Executive hereunder,
the Company and/or its subsidiaries shall pay Executive as compensation a salary
of not less than Two Hundred

--------------------------------------------------------------------------------


Eighteen Thousand and 00/100's Dollars ($218,000.00) per year ("Base Salary").
Such Base Salary shall be payable bi-weekly. During the period of this
Agreement, Executive's Base Salary shall be reviewed at least annually; the
first such review will be made no later than January 31 of each year during the
term of this Agreement and shall be effective from the first day of said month
through the end of the calendar year. Such review shall be conducted by a
Committee designated by the Board of Directors of the Company and the Board of
Directors of the Association (collectively the "Boards"), and the Boards may
increase, but not decrease, Executive's Base Salary (any increase in Base Salary
shall become the "Base Salary" for purposes of this Agreement). In addition to
the Base Salary provided in this Section 3(a), the Company and/or its
subsidiaries shall provide Executive at no cost to Executive with all such other
benefits as are provided uniformly to permanent full-time employees of the
Company and/or its subsidiaries.

          (b)    The Company and/or its subsidiaries will provide Executive with
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or otherwise deriving benefit from
immediately prior to the beginning of the term of this Agreement, and the
Company and/or its subsidiaries will not, without Executive's prior written
consent, make any changes in such plans, arrangements or perquisites which would
adversely affect Executive's rights or benefits thereunder. Without limiting the
generality of the foregoing provisions of this Section 3(b), Executive will be
entitled to participate in or receive benefits under any employee benefit plans
including but not limited to, retirement plans, supplemental retirement plans,
pension plans, profit-sharing plans, health-and-accident plans, medical coverage
or any other employee benefit plan or arrangement made available by the Company
and/or its subsidiaries in the future to its senior executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. Executive
will be entitled to incentive compensation and bonuses as provided in any plan
of the Company and/or its subsidiaries in which Executive is eligible to
participate (and he shall be entitled to a pro rata distribution under any
incentive compensation or bonus plan as to any year in which a termination of
employment occurs, other than termination for Cause). Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.

          (c)    In addition to the Base Salary provided for by paragraph (a) of
this Section 3, the Company and/or its subsidiaries shall pay or reimburse
Executive for all reasonable travel and other reasonable expenses incurred by
Executive in performing his obligations under this Agreement and may provide
such additional compensation in such form and such amounts as the Board may from
time to time determine.

4.         OUTSIDE ACTIVITIES

          Executive may serve as a member of the board of directors of business,
community and charitable organizations subject to the approval of the Board,
provided that in each case such service shall not materially interfere with the
performance of his duties under this Agreement or present any conflict of
interest. Such service to and participation in outside organizations shall be
presumed for these purposes to be for the benefit of the Company, and the
Company shall reimburse Executive his reasonable expenses associated therewith.

5.         WORKING FACILITIES AND EXPENSES

          Executive’s principal place of employment shall be the Company’s
principal executive offices. The Company shall provide Executive, at his
principal place of employment, with a private office, stenographic services and
other support services and facilities suitable to his position with the Company
and necessary or appropriate in connection with the performance of his duties
under this Agreement. The Company and/or its subsidiaries shall provide
Executive with an automobile suitable to the position of President and Chief
Executive Officer of the Company, and such automobile may be used by Executive
in carrying out his duties under this Agreement and for his personal use such as
commuting between his residence and his principal place of employment. The
Company shall reimburse Executive for the cost of maintenance, use and servicing
of such automobile. The Company shall reimburse Executive for his ordinary and
necessary business expenses incurred in connection with the performance of his
duties under this Agreement, including, without limitation, fees for memberships
in such clubs and organizations that Executive and the Board mutually agree are
necessary and appropriate to further the business of the Company, and travel and
reasonable entertainment expenses. Reimbursement of such expenses shall be made

2

--------------------------------------------------------------------------------


upon presentation to the Company of an itemized account of the expenses in such
form as the Company may reasonably require.

6.         PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

          The provisions of this Section 6 shall in all respects be subject to
the terms and conditions stated in Sections 9 and 18.

          (a)    The provisions of this Section 6 shall apply upon the
occurrence of an Event of Termination (as herein defined) during Executive's
term of employment under this Agreement. As used in this Agreement, an "Event of
Termination" shall mean and include any one or more of the following:

  (i)

the termination by the Company or the Association of Executive's full-time
employment hereunder for any reason other than (A) Disability or Retirement, as
defined in Section 7 below, or (B) Termination for Cause as defined in Section 8
hereof; or


  (ii)

Executive's resignation from the Association's employ, upon any


  (A)

failure to elect or reelect or to appoint or reappoint Executive as President
and Chief Executive Officer,


  (B)

material change in Executive's function, duties, or responsibilities, which
change would cause Executive's position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above,


  (C)

liquidation or dissolution of the Company or the Association other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive, or


  (D)

material breach of this Agreement by the Company.


Upon the occurrence of any event described in clauses (ii) (A), (B), (C)or (D),
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon sixty (60) days prior written notice given
within a reasonable period of time not to exceed four calendar months after the
initial event giving rise to said right to elect. Notwithstanding the preceding
sentence, in the event of a continuing breach of this Agreement by the Company,
Executive, after giving due notice within the prescribed time frame of an
initial event specified above, shall not waive any of his rights solely under
this Agreement and this Section by virtue of the fact that Executive has
submitted his resignation but has remained in the employment of the Company and
is engaged in good faith discussions to resolve any occurrence of an event
described in clauses (A), (B), (C) or (D) above.

  (iii)

Executive's involuntary termination by the Company or voluntary resignation from
the Company's employ on the effective date of, or at any time following, a
Change in Control during the term of this Agreement. For these purposes, a
Change in Control of the Company or the Association shall mean a change in
control of a nature that: (i) would be required to be reported in response to
Item 5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
"Exchange Act"); or (ii) results in a Change in Control of the Association or
the Company within the meaning of the Home Owners' Loan Act, as amended, and
applicable rules and regulations promulgated thereunder (collectively, the
"HOLA") as in effect at the time of the Change in Control; or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any "person" (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined


3

--------------------------------------------------------------------------------

    

voting power of Company's outstanding securities, except for any securities
purchased by the Association's employee stock ownership plan or trust; or (b)
individuals who constitute the Board on the date hereof (the "Incumbent Board")
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the Company's stockholders
was approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (b), considered as though he were a member
of the Incumbent Board; or (c) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Association or the Company or
similar transaction in which the Association or Company is not the surviving
institution occurs or is implemented; or (d) a proxy statement soliciting
proxies from stockholders of the Company is distributed, by someone other than
the current management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the plan are to be exchanged for or
converted into cash or property or securities not issued by the Company; or (e)
a tender offer is made for 25% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.


          (b) (i)  

Upon the occurrence of an Event of Termination, as defined in Section 6(a)(i) or
(ii), on the Date of Termination, as defined in Section 9(b), the Company shall
pay Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to three (3) times the sum of (i) the average
annual rate of Base Salary paid in the last three (3) years ending in the year
of termination and (ii) the average rate of bonus awarded to Executive during
the prior three years. At the election of Executive, which election is to be
made on an annual basis during the month of January, and which election is
irrevocable for the year in which made and upon the occurrence of an Event of
Termination, any payments shall be made in a lump sum, or paid bi-weekly during
the remaining term of this Agreement following Executive's termination. In the
event that no election is made, payment to Executive will be made on a bi-weekly
basis during the remaining term of this Agreement. Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment.


                (ii)

Upon the occurrence of an Event of Termination, as defined in Section
6(a)(iii),on the Date of Termination, as defined in Section 9(b), the Company
and/or its subsidiaries shall pay Executive, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to three (3) times the
sum of (i) Base Salary and (ii) the highest rate of bonus awarded to Executive
during the prior three years. At the election of Executive, which election is to
be made on an annual basis during the month of January, and which election is
irrevocable for the year in which made and upon the occurrence of an Event of
Termination, any payments shall be made in a lump sum, or paid bi-weekly during
the remaining term of this Agreement following Executive's termination. In the
event that no election is made, payment to Executive will be made on a bi-weekly
basis during the remaining term of this Agreement. Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment.


          (c)     Upon the occurrence of an Event of Termination, the Company
will cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Company and/or the
Association for Executive prior to his termination. Such coverage or payment
shall continue for thirty-six (36) months from the Date of Termination.


4

--------------------------------------------------------------------------------


          (d)    Upon the occurrence of an Event of Termination, Executive will
immediately vest in any outstanding unvested stock options or shares of
restricted stock of the Company that have been awarded to him.

          (e)    Upon the occurrence of an Event of Termination, within sixty
(60) days (or within such shorter period to the extent that information can be
reasonably be obtained) following Executive's termination of employment with the
Company, a lump sum payment in an amount equal to the excess, if any, of: (A)
the present value of the benefits to which he would be entitled under the
Company and/or the Association's defined benefit pension plan (and any other
defined benefit plan maintained by the Company and/or the Association) if he had
the additional years of service that he would have had if he had continued
working for the Company for a thirty-six (36) month period following his
termination earning the salary that would have been paid during the remaining
unexpired term of this Agreement (assuming, if a Change in Control as defined in
Section 4(a)(iii) has occurred, that the annual Base Salary increases under
Section 3(a) would apply and, additionally, that such payment would continue for
the remaining unexpired term of this Agreement), determined as if each such plan
had continued in effect without change in accordance with its terms as of the
day prior to his actual date of his termination and as if such benefits were
payable beginning on the first day of the month coincident with or next
following his actual date of his termination, over (B) the present value of the
benefits to which he is actually entitled under the Company and/or the
Association's defined benefit pension plan ( and any other defined benefit plan
maintained by the Company and/or the Association) as of the date of his
termination, where such present values are to be determined using a discount
rate of 6% and the mortality tables prescribed under Section 72 of the Internal
Revenue Code of 1986 ("Code");

          (f)    Upon the occurrence of an Event of Termination, within sixty
(60) days (or within such shorter period to the extent that information can be
reasonably be obtained) following his termination of employment with the
Company, a lump sum payment in an amount equal to the present value of the
Company and/or the Association's contributions that would have been made on his
behalf under the Company and/or the Association's 401(k) Plan and employee stock
ownership plan ("ESOP") (and any other defined contribution plan maintained by
the Company and/or the Association) if he had continued working for the Company
for a thirty-six (36) month period following his termination earning the salary
that would have been achieved during the remaining unexpired term of this
Agreement (assuming, if a Change in Control has occurred, that the annual Base
Salary increases under Section 3(a) would apply and, additionally, that such
payment would continue for the remaining unexpired term of this Agreement) and
making the maximum amount of employee contributions permitted, if any, under
such plan or plans, where such present values are to be determined using a
discount rate of 6%.

          (g)    If the Company gives Executive a Non-Renewal Notice, or if the
Company does not extend the Agreement at least sixty (60) days prior to the
Anniversary Date, as described in Section 2(a) of the Agreement, Executive may
resign from employment of the Company at any time after such event. In such
case, the Company shall pay to Executive three (3) times his annual rate of Base
Salary, determined at the time of termination of employment.

7.         TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

          For purposes of this Agreement, termination by the Company of
Executive’s employment based on “Retirement” shall mean termination of
Executive’s employment by the Company upon attainment of age 65, or such later
date as determined to by the Board of Directors of the Company. Upon termination
of Executive’s employment upon Retirement, Executive shall be entitled to all
benefits under any retirement plan of the Company and other plans to which
Executive is a party but shall not be entitled to the Termination Benefits
specified in Section 6(b) through (f) hereof.

          In the event Executive is unable to perform his duties under this
Agreement on a full-time basis for a period of six (6) consecutive months by
reason of illness or other physical or mental disability, the Company may
terminate this Agreement, provided that the Company shall continue to be
obligated to pay Executive his Base Salary for the remaining term of the
Agreement, or one year, whichever is the longer period of time, and provided
further that any amounts actually paid to Executive pursuant to any disability
insurance or other similar such program which the Company has provided or may
provide on behalf of its employees or pursuant to any workman’s or social
security disability program shall reduce the compensation to be paid to
Executive pursuant to this paragraph.


5

--------------------------------------------------------------------------------


          In the event of Executive’s death during the term of the Agreement,
his estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid Executive’s Base Salary as defined in
Paragraph 3(a) at the rate in effect at the time Executive’s death for a period
of one (1) year from the date of Executive’s death, and the Company will
continue to provide medical, dental, family and other benefits normally provided
for an Executive’s family for one (1) year after Executive’s death.

8.         TERMINATION FOR CAUSE

          The term “Termination for Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional or negligent failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of this Agreement. In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institutions industry. For purposes of this
paragraph, no act or failure to act on the part of Executive shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Association. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the members of the Board at a meeting of
the Board called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
stock options granted to Executive under any stock option plan of the
Association, the Company or any subsidiary or affiliate thereof, shall become
null and void effective upon Executive’s receipt of Notice of Termination for
Cause pursuant to Section 9 hereof, and shall not be exercisable by Executive at
any time subsequent to such Termination for Cause.

9.         NOTICE

          (a)    Any purported termination by the Company or by Executive shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, a "Notice of Termination" shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provision so
indicated.

          (b)    "Date of Termination" shall mean (A) if Executive's employment
is terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

          (c)    If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the voluntary
termination by Executive in which case the Date of Termination shall be the date
specified in the Notice, the Date of Termination shall be the date on which the
dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Association will continue to pay Executive his full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
Base Salary) and continue Executive as a participant in all compensation,
benefit and insurance plans in which he was participating when the notice of
dispute was given, until the dispute is finally resolved in accordance with this
Agreement, provided such dispute is resolved within the term of this Agreement.
If such dispute is not resolved within the term of the Agreement, the
Association shall not be obligated, upon final resolution of such dispute, to
pay Executive compensation and other payments accruing


6

--------------------------------------------------------------------------------


beyond the term of the Agreement. Amounts paid under this Section shall be
offset against or reduce any other amounts due under this Agreement.

10.       POST-TERMINATION OBLIGATIONS

          (a)    All payments and benefits to Executive under this Agreement
shall be subject to Executive's compliance with paragraph (b) of this Section
during the term of this Agreement and for one (1) full year after the expiration
or termination hereof.

          (b)    Executive shall, upon reasonable notice, furnish such
information and assistance to the Association as may reasonably be required by
the Association in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.

11.       ADDITIONAL PAYMENTS RELATED TO A CHANGE IN CONTROL

          (a)    In the event of a Change in Control of the Association or the
Company, Executive shall be entitled to receive an amount payable by the
Company, in addition to any compensation or benefits paid by the Association
pursuant to the Association Employment Agreement, which amount shall equal the
difference, if any, between (i) the amount that would be paid by the Association
under the Association Employment Agreement without regard to any reduction that
may be required by reason of Section 6(h) of the Association Employment
Agreement, and (ii) the amount that is actually paid by the Association under
the terms of the Association Employment Agreement.

          (b)    In addition, in each calendar year that Executive is entitled
to receive payments or benefits under the provisions of the Association
Employment Agreement, this Agreement and/or a Company or Association sponsored
employee benefit plan, the independent accountants of the Company shall
determine if an excess parachute payment (as defined in Section 4999 of the
Code) exists. Such determination shall be made after taking into account any
reductions permitted pursuant to Section 280G of the Code and the regulations
thereunder. Any amount determined to be an excess parachute payment after taking
into account such reductions shall be hereafter referred to as the "Initial
Excess Parachute Payment." As soon as practicable after a Change in Control, the
Initial Excess Parachute Payment shall be determined. For purposes of this
determination, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income tax (including, but not limited to, the
Alternative Minimum Tax under Code Sections 55-59, if applicable) and state and
local income tax, if applicable, at the highest marginal rate of taxation in the
state and locality of Executive's residence on the date such payment is payable,
net of the maximum reduction in the federal income taxes which could be obtained
from any available deduction of such state and local taxes. Any determination by
the independent accountants shall be binding on the Company and Executive.
Within five (5) days after such determination, the Company shall pay Executive,
subject to applicable withholding requirements under applicable state or federal
law an amount equal to:

  (i)

twenty percent (20%) of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and


  (ii)

such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under paragraph (b)(i) above and on any payments
under this paragraph (b)(ii). In computing such tax allowance, the payment to be
made under paragraph (b)(i) shall be multiplied by the "gross up percentage"
("GUP"). The GUP shall be determined as follows:




           Tax Rate
GUP = ---------------
            1- Tax Rate

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to Executive in the year in which the
payment under paragraph (b)(i) is made.


7

--------------------------------------------------------------------------------


          (c)    Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which Executive is a party that the excess parachute payment as
defined in Section 4999 of the Code, reduced as described above, is different
from the Initial Excess Parachute Payment (such different amount being hereafter
referred to as the "Determinative Excess Parachute Payment") then the Company's
independent accountants shall determine the amount (the "Adjustment Amount")
Executive must pay to the Company or the Company must pay to Executive in order
to put Executive (or the Company, as the case may be) in the same position as
Executive (or the Company, as the case may be) would have been if the Initial
Excess Parachute Payment had been equal to the Determinative Excess Parachute
Payment. In determining the Adjustment Amount, the independent accountants shall
take into account any and all taxes (including any penalties and interest) paid
by or for Executive or refunded to Executive or for Executive's benefit. As soon
as practicable after the Adjustment Amount has been so determined, the Company
shall pay the Adjustment Amount to Executive or Executive shall repay the
Adjustment Amount to the Company, as the case may be. The purpose of this
paragraph is to assure that (i) Executive is not reimbursed more for the golden
parachute excise tax than is necessary to make him whole, and (ii) if it is
subsequently determined that additional golden parachute excise tax is owed by
him, additional reimbursement payments will be made to him to make him whole for
the additional excise tax.

          (d)    In each calendar year that Executive receives payments or
benefits under the Association Employment Agreement and/or this Agreement and/or
a Company or Association sponsored employee benefit plan, Executive shall report
on his state and federal income tax returns such information as is consistent
with the determination made by the independent accountants of the Company as
described above. The Company shall indemnify and hold Executive harmless from
any and all losses, costs and expenses (including without limitation, reasonable
attorney's fees, interest, fines and penalties) that Executive incurs as a
result of so reporting such information. Executive shall promptly notify the
Company in writing whenever Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section is being reviewed or is in dispute. The Company shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Agreement). Executive shall cooperate
fully with the Company in any such proceeding. Executive shall not enter into
any compromise or settlement or otherwise prejudice any rights the Company may
have in connection therewith without prior consent of the Company.

12.       NON-COMPETITION

          (a)    Upon any termination of Executive's employment hereunder, other
than a termination (whether voluntary or involuntary) in connection with a
Change in Control), as a result of which the Company is paying Executive
benefits under Section 6 of this Agreement, Executive agrees not to compete with
the Association and/or the Company for a period of one (1) year following such
termination within twenty-five (25) miles of any existing branch of the
Association or any subsidiary of the Company or within twenty-five (25) miles of
any office for which the Association, the Company or a Association subsidiary of
the Company has filed an application for regulatory approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board. Executive agrees
that during such period and within said area, cities, towns and counties,
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Association and/or the
Company. The parties hereto, recognizing that irreparable injury will result to
the Association and/or the Company, its business and property in the event of
Executive's breach of this Subsection 12(a) agree that in the event of any such
breach by Executive, the Association and/or the Company will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive's partners, agents,
servants, employers, employees and all persons acting for or with Executive.
Executive represents and admits that Executive's experience and capabilities are
such that Executive can obtain employment in a business engaged in other lines
and/or of a different nature than the Association and/or the Company, and that
the enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Association and/or the Company from pursuing any other remedies available to the
Association and/or the Company for such breach or threatened breach, including
the recovery of damages from Executive.


8

--------------------------------------------------------------------------------


          (b)     Executive recognizes and acknowledges that the knowledge of
the business activities and plans for business activities of the Company and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Company. Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Company or affiliates thereof
to any person, firm, corporation, or other entity for any reason or purpose
whatsoever (except for such disclosure as may be required to be provided to any
federal banking agency with jurisdiction over the Company or Executive).
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Company, and
Executive may disclose any information regarding the Association or the Company
which is otherwise publicly available. In the event of a breach or threatened
breach by Executive of the provisions of this Section, the Company will be
entitled to an injunction restraining Executive from disclosing, in whole or in
part, the knowledge of the past, present, planned or considered business
activities of the Company or affiliates thereof, or from rendering any services
to any person, firm, corporation, other entity to whom such knowledge, in whole
or in part, has been disclosed or is threatened to be disclosed. Nothing herein
will be construed as prohibiting the Company from pursuing any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Executive.

13.       SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS

          (a)     All payments provided in this Agreement shall be timely paid
in cash or check from the general funds of the Company.

          (b)     Notwithstanding any provision herein to the contrary, to the
extent that payments and benefits, as provided by this Agreement, are paid to or
received by Executive under the Association Employment Agreement, such
compensation payments and benefits paid by the Association will be subtracted
from any amount due Executive under this Agreement. Payments pursuant to this
Agreement and the Association Employment Agreement shall be allocated in
proportion to the level of activity and the time expended on such activities by
Executive as determined by the Company and the Association on a quarterly basis.

14.       NO EFFECT EMPLOYEE BENEFITS PLANS OR PROGRAMS

          The termination of Executive’s employment during the term of this
Agreement or thereafter, whether by the Company or by Executive, shall have no
effect on the vested rights of Executive under the Company’s or the
Association’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.

15.       REQUIRED REGULATORY PROVISIONS

          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

16.       NO ATTACHMENT

          (a) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

          (b) This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Association and their respective successors and assigns.


9

--------------------------------------------------------------------------------


17.       ENTIRE AGREEMENT; MODIFICATION AND WAIVER

          (a)    This instrument contains the entire agreement of the parties
relating to the subject matter hereof, and supercedes in its entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof including that certain Employment Agreement between the Company
and Executive dated October 16, 2002, except that the parties acknowledge that
this Agreement shall not impact any of the rights and obligations of the parties
to the Association Employment Agreement or any of the agreements or plans
referenced in the Association Employment Agreement except as set forth in
Section 13(b) hereof. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

          (b)    This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

          (c)    No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

18.       SEVERABILITY

          If, for any reason, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

19.       HEADINGS FOR REFERENCE ONLY

          The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

20.       GOVERNING LAW

          This Agreement shall be governed by the laws of the State of New York
but only to the extent not superseded by federal law.

21.       ARBITRATION

          Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators, one of whom shall be selected by the Company, one of whom
shall be selected by Executive and the third of whom shall be selected by the
other two arbitrators. The panel shall sit in a location within fifty (50) miles
from the location of the Company, in accordance with the rules of the Judicial
Mediation and Arbitration Systems (JAMS) then in effect. Judgment may be entered
on the arbitrators award in any court having jurisdiction; provided, however,
that Executive shall be entitled to seek specific performance of his right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

22.       PAYMENT OF LEGAL FEES

          All reasonable legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Company, provided that the dispute or interpretation
has been settled by Executive and the Company or resolved in Executive’s favor.


10

--------------------------------------------------------------------------------


23.       INDEMNIFICATION

          During the term of this Agreement and for a period of six (6) years
thereafter, the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors and officers
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Company). If such action, suit or proceeding is
brought against Executive in his capacity as an officer or director of the
Company, however, such indemnification shall not extend to matters as to which
Executive is finally adjudged to be liable for willful misconduct in the
performance of his duties.

24.       SUCCESSOR TO THE COMPANY

          The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Association or the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.

SIGNATURES

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and Executive has signed this Agreement, on the day
and date first above written.

ATTEST:
 
 
  ATLANTIC LIBERTY FINANCIAL CORP.
 
 
  /s/ Michelle A. Rizzotto

--------------------------------------------------------------------------------

  By: /s/ Richard T. Arkwright

--------------------------------------------------------------------------------

  Secretary  Richard T. Arkwright     Chairman of the Board
 
   WITNESS:
 
   EXECUTIVE:
 
   /s/ JoAnn T. Simonelli

--------------------------------------------------------------------------------

  By: /s/ Barry M. Donohue

--------------------------------------------------------------------------------

     Barry M. Donohue     President and Chief Executive Officer 


11

--------------------------------------------------------------------------------